AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


David T. Marks                                          JUDGMENT FOR ATTORNEY
                                                       JUDGMENT   IN A CIVIL
                                                        FEES IN A CIVIL CASECASE
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-03034-APG-NJK
Commissioner of Social Security


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
        that Plaintiff
that Judgment          David
                is entered     Marks'
                           in favor    attorneys,
                                    of Plaintiff   the T.
                                                 David Law  Offices
                                                          Marks     of Lawrence
                                                                and against       D. Rohlfing,
                                                                            Defendant          are of Social
                                                                                      Commissioner
Securityawarded
          in the amount  of $12,000.00.
                    attorney's  fees pursuant to 42 U.S.C. § 406(b) in the amount of $12,000.00.




         9/9/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
